Citation Nr: 0903863	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-22 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
traumatic headache disorder.

2.  Entitlement to an initial compensable rating for post-
operative residuals of right frontal sinus fracture.

3.  Entitlement to an initial compensable rating for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to June 
1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The veteran requested a hearing before a member of the Board 
at his local RO.  Despite receiving notification, he failed 
to appear at the scheduled hearing, and the request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  


FINDINGS OF FACT

1.  Throughout the appeal, the veteran's post traumatic 
headache disorder is manifested by characteristic prostrating 
attacks averaging one in 2 months over last several months.  

2.  Throughout the appeal, the veteran's post-operative 
residuals of right frontal sinus fracture is not manifested 
by 50 percent obstruction of the nasal passage on both sides 
or complete obstruction on one side.  

3. The veteran's chronic sinusitis was detected by x-ray 
only, it is not manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, and 
these criteria are not nearly approximated.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for post traumatic headache disorder have not 
been met at anytime throughout the appeal.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.20, 4.27, 4.124a, Diagnostic Code 8199-8100 (2008).

2. The criteria for a compensable rating for post-operative 
residuals of right frontal sinus fracture have not been met 
at anytime throughout the appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.97, 
Diagnostic Code (DC) 6502 (2008).

3.  The criteria for a compensable rating for chronic 
sinusitis have not been met at anytime throughout the appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.97, Diagnostic Codes 6512 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159(b) (2008).  In August 2001, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required for the initial claim of service connection 
for head trauma and headaches.  Service connection was 
subsequently granted, and the veteran appealed the initial 
rating assigned.  In cases such as this, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case. Neither 
the veteran nor his representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, in a letter dated in May 2008, the AOJ notified 
the veteran of the process by which disability ratings and 
effective dates are determined.  The veteran was given the 
opportunity to submit additional information.  The claim 
subsequently was readjudicated in the July 2008 supplemental 
statement of the case.  The veteran has been adequately 
notified of the information and evidence necessary to 
substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Disability Evaluations

The veteran seeks higher disability evaluations for his 
service-connected post traumatic headache disorder, post-
operative residuals of right frontal sinus fracture and 
chronic sinusitis.  Such evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number of 
atypical instances, it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  
When a question arises as to which of two ratings applies 
under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Post Traumatic Headache Disorder

The veteran's service treatment records show that he 
sustained a right frontal sinus fracture in December 1994 
from a motorcycle accident.  He contends that his fracture 
was due to being kicked in the head.  He reports chronic 
headaches, especially in cold weather since that time.  The 
veteran was granted service-connection for post traumatic 
headaches and a 10 percent evaluation under DC 8199-8100, for 
migraines was assigned.  

Post traumatic headache disorder is not listed in the 
Schedule.  Accordingly, the veteran's disability was rated 
under the criteria for migraines, a closely related disease 
in which not only the functions affected, but the anatomical 
localization and symptomatology were closely analogous. 38 
C.F.R. § 4.20 (2008).  According to the policy in the 
Schedule, when a disability is not specifically listed, the 
Diagnostic Code will be "built up," meaning that the first 2 
digits will be selected from that part of the schedule most 
closely identifying the part of the body involved, and the 
last 2 digits will be "99." 38 C.F.R. § 4.27 (2008). For 
example, in this case, Diagnostic Code 8199 is used to 
identify unlisted neurological conditions.

The veteran's post traumatic headaches were rated analogously 
to migraine headaches, found in DC 8100.  Under that 
criteria, a 10 percent evaluation is assigned when there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  38 C.F.R. § 4.124a, DC 
8100.  A 30 percent evaluation is warranted when the evidence 
demonstrates characteristic prostrating attacks occurring on 
an average once a month over the last several months.  Id.  
The maximum 50 percent rating requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. Id.

The veteran underwent a VA examination in July 2004.  He 
reported headaches occurring two to three days per week that 
lasted 5 to 6 hours.  He stated that he was able to function.  
He also stated that he worked through the pain because he was 
unable to miss work.  The veteran reported no other 
neurological or associated symptoms.  A neurological 
examination revealed that cranial nerves II to XII were 
grossly intact and deep tendon reflexes were equal 
bilaterally, in the upper and lower extremities.  There were 
no focal motor or sensory deficits.  The veteran's diagnosis 
was post-traumatic headaches.   

In November 2007, the veteran was again evaluated for his 
post traumatic headaches.  At that time, he described 
headaches three to five times per month that are sharp 
without radiation.  He stated his headaches lasted 5 to 10 
minutes or one to two hours.  He described photophobia 
(sensitivity to light), but not phonophobia (sensitivity to 
loud sounds) during those episodes.  His examination was 
essentially the same.  There were no sensory or motor 
deficits.  The veteran denied any weakness during the 
headaches.

VA outpatient clinic reports dated from 2005-2007 reflect 
that the veteran was seen for his headaches in October 2005, 
with complaints of headaches and runny nose or nasal 
congestion.  The assessment was tension headaches and self-
care was recommended.  When seen in September 2007, the 
veteran indicated that he has had headaches in the past and 
was not bothered by them much now.  He was on no medication 
for headaches on a routine basis.  

The veteran's post traumatic headaches symptoms more nearly 
approximate the 10 percent evaluation currently assigned.  
During examination, he described headaches occurring two or 
three time per week or three to five times per month.  He 
described photophobia, but also stated that his headaches did 
not cause him lost time from work.  In fact, during his 
November 2007 examination, he denied any weakness during his 
headaches.  These were not characteristic prostrating 
attacks, in 2004 he indicated that he worked through the 
attacks and in 2007 the attacks were described as lasting 
between 5 and 10 minutes.  
  
In his September 2005 VA Form 9 he described his headaches as 
debilitating, and believes that is why he should receive a 
higher evaluation.  He also stated in his notice of 
disagreement that he has lost jobs due to his headaches.  
While the veteran's statements regarding the extent and 
severity of his headaches are competent evidence, lay 
statements found in medical records when medical treatment 
was being rendered may be afforded greater probative value.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  (Stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  Thus, the veteran's statements made 
contemporaneous to treatment are more credible than his later 
allegations made to support his claim for compensation.   

The veteran's representative argues that this claim is not 
ready for evaluation by the Board, and should be returned to 
the Appeals Management Center for evaluation under the 
protocol for traumatic brain injuries (TBI).  The protocol 
contemplated by the veteran's representative generally 
involves veteran that sustained a blast injury or trauma that 
produces high pressure waves.  The Board declines to remand 
for an evaluation under the protocol for TBI.  While he hit 
his head during a motor vehicle accident in service he did 
not lose consciousness.  On the VA examinations, the veteran 
showed no signs of a brain injury.  His head was 
normocephalic with normal eye movements, and his neurological 
examination showed cranial nerves II - XII were within normal 
limits.  The veteran had no sensory or motor deficits.  
Moreover, the veteran is not rated under Diagnostic Code 
8045, but under Diagnostic Code 8199-8100.  See Notice, 73 
Fed. Reg. 54693 (2008) (a veteran whose residuals of TBI were 
rated by VA under a prior version of 38 CFR 4.124a, 
diagnostic code 8045, will be permitted to request review 
under the new criteria).  

In sum, the evidence does not support a rating higher than 
the 10 percent currently assigned under DC 8199-8100 for 
headaches.  

Post-Operative Residuals of Right Frontal Sinus Fracture

As a result of the right frontal sinus fracture, the veteran 
underwent an open reduction internal fixation procedure.  The 
fracture was repaired with use of a metal plate.  Since that 
time, the veteran reports experiencing pressure from the 
metal plate, especially in extreme cold or hot weather.  The 
veteran was granted service connection by a September 2004 
rating decision for post-operative residuals of the right 
frontal sinus fracture, and a noncompensable rating was 
assigned under 6599-6502.

As described above, an analogous code was assigned since 
residuals of right frontal sinus fracture is not listed in 
the Schedule.  The DC 6502 is assigned for deviation of the 
nasal septum.  Under that DC, a compensable (10 percent) 
rating for residuals of traumatic deviation of the nasal 
septum requires an obstruction of 50 percent of the nasal 
passage on both sides, or complete obstruction on one side.  
38 C.F.R. § 4.97, DC 6502.

Upon examination in July 2004, the veteran reported sharp 
pain in the front of his forehead in the area of the metal 
plate.  He stated the pain increased in winter months and he 
had pressure behind the plate.  A parnasal sinus CT scan was 
obtained with showed fixation plates along the anterior walls 
of the frontal sinuses bilaterally.  The examiner noted some 
mild mucosal thickening involving the nasal cavity 
bilaterally.  Otherwise, the paranasal sinuses were clear.  

Again in July 2007, a comparison CT scan of the sinuses was 
performed.  The post-surgical changes were noted.  There was 
no mention of obstructed nasal passages, or a deviated nasal 
septum during this or the prior VA examination.

Applying the pertinent criteria to the facts summarized 
above, a compensable (i.e., 10 percent rating) under DC 6502 
requires an obstruction of 50 percent of the nasal passage on 
both sides or complete obstruction on one side.  Clearly, the 
July 2004 and November 2007 VA examinations do not reflect 
such disability, nor are there any other findings from this 
examination or other medical reports which would warrant 
compensation under any other potentially applicable 
diagnostic code.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher evaluation for service connected post-
operative residuals of right frontal sinus fracture.  Thus, 
the preponderance of the evidence is against the veteran's 
increased rating claim. Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Chronic Sinusitis

The veteran was granted service-connected for chronic 
sinusitis and assigned a noncompensable evaluation under DC 
6512, the code for chronic frontal sinusitis. 

Under DC 6512, which contemplates chronic frontal sinusitis, 
a noncompensable evaluation is warranted for findings 
detected by X-ray only.  A 10 percent evaluation is warranted 
with evidence of one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is assigned with evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A 50 percent evaluation is 
assigned with evidence of following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Id.  Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Part 4, DC 6512 (2008).

In October 2005, the veteran called the VA outpatient clinic 
and reported a headache and sinus pain lasting approximately 
two weeks.  The registered nurse on duty recommended he use a 
decongestant.  He requested an appointment for evaluation.  
There is no other evidence of record that indicates the 
veteran followed-up with an appointment prior to September 
2007, when he was seen for an unrelated matter.
  
The veteran was afforded two VA examinations in July 2004 and 
November 2007.  He did not report any symptoms related to his 
chronic sinusitis, such as the runny nose or nasal 
congestion.  During his VA examinations, mild mucosal 
thickening involving the paranasal sinuses was detected by x-
ray.  VA outpatient clinic reports dated from 2005-2007 do 
not reflect any treatment for acute sinusitis and no need for 
antibiotic therapy.  The Schedule assigns a noncompensable 
evaluation when sinusitis is detected by x-ray only.  Thus, 
we find no reason to assign a higher evaluation.

In sum, the evidence does not support a compensable rating 
under DC 6512, for chronic frontal sinusitis.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for chronic sinusitis, the 
benefit-of- the-doubt rule is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that his symptoms 
for service-connected disability have remained constant 
throughout the course of the period on appeal and, as such, 
staged ratings are not warranted.


Extra-Schedular

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected post traumatic headaches, post-
operative residuals of right frontal skull fracture and 
chronic sinusitis presents an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  There have been no recent 
hospitalizations for any service-connected disability and the 
veteran is currently employed.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.   
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for post 
traumatic headache disorder is denied.

Entitlement to a compensable rating for post-operative 
residuals of right frontal sinus fracture is denied.

Entitlement to a compensable rating for chronic sinusitis is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


